The opinion of the court was delivered by
Richardson, C. J.
The question is, whether, under the circumstances stated in the case, this suit can be maintained for the benefit of Dexter Sweet ?
It is not an uncommon thing to take a note or obligation in the name of one person, for the use of another, and in such cases courts of law recognize the interest of the real creditor. 1 D. & E. 619, Winch. v. Keely; 4 D. & E. 341.
It is no answer to an action, that the nominal plaintiff has no interest in the suit. 7 Cowen, 174, Mauran v. Lamb; 11 Johns. 488, Raymond v. Johnson; 9 Mass. Rep. 133, Allen v. Holden.
And wdiere suits are in the name, of merely nominal plaintiffs, courts of law will protect the interests of the real parties against all improper interference on the-part of the nominal parties. 11 Johns. 49; 1 Johnson’s Cases, *269411, Andrews v. Beecker; 3 Johns. 425, Littlefield v. Story; 1 Camp. 392, 1 B. & P. 447; 8 Mass. Rep. 465, Boylston v. Greene; 13 Mass. Rep. 304. Jones v. Witter; 13 Johns. 353; 10 ditto, 198.
lathe case of The Bank of Chenango v. Hyde & others, 4 Cowens, 567, Hyde, Johnson and, Whitney, made a note to be discounted at the bank of Chenango, and payable to the bank. Hyde carried the note to the bank, but the bank would not discount it. Hyde then applied to one Birdsall, who advanced the money, and the note was lodged with the bank, as the agent of Birdsall, for his security. In a suit in the name of the bank upon the note for the benefit of Birdsall, it was decided, that as the note was made to raise money, it did not change the responsibility of any of the parties to it, that the money was advanced by Birdsall instead of the bank.
And in the case of Allen & a. v. Ayers & a. 3 Pick. 298, in a transaction not unlike that in the last mentioned case, the court intimate an opinion, that a suit might be maintained in the name of the payee of a note, for the benefit of a third person, although such payee had refused to receive it.
Such being the law, the question to be decided in this case admits a very ready answer.
Dexter Sweet, having lost the first note, had become responsible to the plaintiff for it, and in order to rid himself of that responsibility, he went to the defendant and procured this note, which was made at his request, and must be presumed to have been given for his benefit. The plaintiff refused to receive this note, and D. Sweet has paid the amount to the plaintiff. Now, in order to make this note available, according to what must be presumed to have been the intention of the real parties to it, Dexter Sweet must be permitted to sue in the name of Farnsworth. This he may do, and Farnsworth cannot be permitted to interfere any farther than to demand and receive an indemnity against any costs of the suit for *270which he may be liable. It is no answer to the action, that Farnsworth never accepted the note, and has no interest in the suit. It is enough that the note was accepted by the person for whose benefit, and at whose request it was given, and that he is in justice entitled to recover the money of the defendant.

Judgment on the verdict.